EXHIBIT 10.44

SEARS HOLDINGS CORPORATION

FORM OF RESTRICTED STOCK AWARD AGREEMENT

Date:

Pursuant to action taken by Sears Holdings Corporation (the “Company”) under the
Sears Holdings Corporation 2006 Stock Plan (the “Plan”), you have been awarded
restricted shares of Sears Holdings Corporation stock, as detailed below. These
shares have restrictions attached to them. You are restricted from selling these
shares until the vesting date has occurred. Your shares will be forfeited if you
leave the company before the vesting date. As a holder of restricted shares, you
are entitled to voting rights on the shares, subject to the limits described
below. Additionally, in the event that the Company were to declare a dividend,
you would also be entitled to dividend rights on the shares, subject to the
limits described below.

 

Date of Grant

 

Grant Value

 

Grant Price

   Restricted Shares
Granted (1)    Vesting Date          

--------------------------------------------------------------------------------

(1)

Rounded down to nearest whole share

At the time your restricted shares vest, the value of the vested shares is
taxable as wages. The Company will require you to pay withholding taxes due at
the time the shares vest in cash or may, at its option, withhold shares whose
value equals the taxes due at the time the shares vest. The attached prospectus
provides more tax information, as well as an overview of your restricted grant.

Restricted shares may not be sold, transferred, pledged or otherwise assigned
and shall, except to the extent exchangeable for unrestricted common shares of
the Company as hereinafter provided, be automatically canceled upon termination
of your employment with the Company and its wholly-owned subsidiaries.

Your restricted shares shall be exchangeable for unrestricted common shares of
the Company on the vesting date.

No physical certificates for your restricted shares will be issued to you.
Instead, your restricted shares will be evidenced by certificates held by or on
behalf of the Company, in book-entry form, or otherwise, as determined by the
Company. As a holder of restricted shares, you are otherwise entitled to all the
rights (including voting and dividend rights) of a holder of an equivalent
number of unrestricted common shares of the Company, subject to the terms of the
Plan and this Agreement. Specifically, you are entitled to voting rights on the
restricted shares and, in the event that the Company were to declare a dividend,
you are entitled to receive dividends paid with respect to the restricted
shares. You will not be entitled to voting or dividend rights with respect to
record dates occurring before the date the restricted shares were granted to you
nor with respect to record dates occurring on or after the date, if any, on
which you forfeit the restricted shares.



--------------------------------------------------------------------------------

Under existing laws and regulations, in general, the fair market value of the
shares granted hereunder on the date such shares become exchangeable for
unrestricted common shares of the Company will be subject to federal income tax
at ordinary rates and to social security tax and their respective withholding
requirements, and may be subject to state and local taxes and withholding
requirements. If the Company withholds shares equal to any required withholding
from the shares that will become exchangeable for unrestricted common shares of
the Company, such shares shall be valued at their fair market value on the date
such shares become exchangeable for unrestricted common shares of the Company.
The fair market value of common shares of the Company on any date shall be the
reported closing price on that date for such shares on the principal securities
exchange or market on which the shares are then listed or admitted to trading
or, if the Company’s common shares are not traded on that date, on the next
preceding date on which Stock was traded.

If you are an officer of the Company who is subject to Section 16(b) of the
Securities Exchange Act of 1934, any shares withheld to satisfy such tax
withholding requirements may be subject to certain restrictions and reporting
requirements.

This award is subject to all of the terms and conditions of the Plan, and it is
subject to adjustment as provided in the Plan.

Sears Holdings Corporation